Case 21-32991 Document1 Filed in TXSB.on 09/07/21 Page 1 of 4

Fill in this information to identify the case: Vs j TER. [ [

United States Bankruptcy Court for the:

 

 

: Distri United States Court
—_—, District of Sais Southem Distriat aut :
Case number (know: CChaptr FILED LI Check if this is an
SEP 07 2021 amended filing
| ; Nathan Ochsner, Clerk of Court
Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name

 

 

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor’s federal Employer gq 4 _ 3 if a lo 1 37

Identification Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place

. of business
(491q_W vor THoRPe LW.
Number treet Number Street

Houstex TC 77079

 

 

 

 

 

 

 

 

 

tate ZIP Code City State ZIP Code
. Location of principal assets, if different from
[lag Rj < principal place of business
Couhtty | ‘et
Number Street
City State ZIP Code

 

5. Debtor’s website (URL)

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 21-32991 Document 1 Filed in TXSB on 09/07/21

 

‘ Nf mee NEY . -
Debtor LACK a INA OC Woe 2 ile Case number (i known)

Name

Page 2 of 4

 

 

9. Were prior bankruptcy cases ric
filed by or against the debtor - .
within the last 8 years? ‘UO Yes. District When

 

MM / DD/YYYY

if more than 2 cases, attach a .
separate list. District When

MM/ DD/YYYY
oe.

10. Are any bankruptcy cases aro
pending or being filed by a

 

 

 

Case number

Case number

 

business partner oran Q Yes. Debtor Relationship
affiliate of the debtor? District When ____.
List all cases. If more than 1, MM / DD /YYYY
attach a separate list. Case number, if known
11. Why is the case filed in this | Check sifthat apply:
district? . os . . _ wa tp
Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

LIA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have Le

possession of any real
property or personal property

U Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

that needs immediate Why does the property need immediate attention? (Check ail that apply.)

attention?

LI It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

L) it needs to be physically secured or protected from the weather.

(I It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

L} other

 

Where is the property?
Number Street

 

 

City

Is the property insured?

LI No

LJ Yes. Insurance agency

State ZIP Code

 

Contact name

 

Phone

 

 

| and administrative information

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy

page 3
Case 21-32991 Document 1 Filed in TXSB on 09/07/21 Page 3 of 4

Debtor BA od STUDE Ww 00d LLeE

Case number (i known)

 

13. Debtor's estimation of
available funds

Chegk one:

Funds will be available for distribution to unsecured creditors.

CL) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

W1-49

LJ 1,000-5,000

() 25,001-50,000

 

14. OS Ne number of U 50-99 (J 5,001-10,000 (} 50,001 -100,000
creditors Q) 100-199 OQ) 10,001-25,000 C) More than 100,000
LJ 200-g99
Lf
L) $0-$50,000 ors ,000,001-$10 million LY $500,000,001-$1 billion

15. Estimated assets

{J $50,001-$100,000
() $100,001-$500,000
LJ $500,001-$1 milfion

(2 $10,000,001-$50 million
(2 $50,000,001-$100 million
C3 $100,000,001-$500 million

LJ $4,000,000,001-$10 billion
U2 $10,000,000,001-$50 billion
(2 More than $50 billion

 

16. Estimated liabilities

C} $0-$50,000

CJ $50,001-$100,000
CJ $100,001-$500,000
LJ $500,001-$1 million

ws ,000,001-$10 million

C2 $10,000,001-$50 million
CJ $50,000,001-$100 million
(I $100,000,001-$500 million

() $500,000,001-$1 billion

LI $1,000,000,001-$10 billion
U2 $10,000,000,001 -$50 billion
() More than $50 billion

 

a Request for Relief, Declaration, and Signatures

WARNING — Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to

$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and

correct.

| declare under penalty of perjury that the foregoing is true and correct.

Jus [ERCACATY

Printed name

 

 

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 21-32991 Document 1 Filed in TXSB on 09/07/21 Page 4 of 4

!

Debtor Case number (7 known)
: Name

 

18. Signature of attorney —  X Date

 

Signature of attomey for debtor MM /DD /YYYY

 

Printed name

 

 

 

 

 

 

Firm name
Number Street
City State ZIP Code
Contact phone Email address
}
Bar number State

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 5
